  Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 1 of 8 PAGEID #: 6353




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 VICKI LINNEMAN, et al., On Behalf of               :   CASE NO. 1:15-cv-748
 Themselves and all Others Similarly                :
 Situated,                                          :

                            Plaintiffs,             :   Judge Susan J. Dlott
                                                    :   Magistrate Judge Stephanie K. Bowman
 v.                                                 :
                                                    :
 VITA-MIX CORPORATION, et al.,                      :
                                                    :
                            Defendants.             :


      CLASS COUNSEL’S RESPONSE TO DEFENDANTS’ BRIEF REGARDING GIFT
                         CARD REDEMPTION RATES


        Defendants’ Brief Regarding Gift Card Redemption Rates (Doc. 160, “Brief”) reverses

course on their prior argument that this Court’s lodestar approach was not only permissible but

necessary. In making this request to abandon a position that they themselves supported, Defendants

continue to ignore that the blade assembly replacement option is the primary Settlement benefit,

and the sole settlement benefit available to all Class Members (commercial and residential).

        The only relevance the claims administration process has to this Court’s fee determination

is that Class Counsel has spent over 1,000 hours of uncompensated time—and will be spending a

great deal more—to ensure that Class Members receive the benefits to which they are entitled,

with as little difficulty as possible. This fact bears upon the “results achieved” factor in this Court’s

lodestar analysis.



                                                   1
    Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 2 of 8 PAGEID #: 6354




     I.       VITA-MIX’S SHIFTING ARGUMENTS

           While Defendants originally argued that lodestar was “the only permissible methodology

for determining a fee award” (Doc. 72, PageID# 3074 (emphasis added)), they now argue that the

lodestar approach adopted by the Court is impermissible under CAFA. (Doc. 160, Brief at

PageID## 6274-75). While Defendants originally argued (with support from their expert) that

because the gift cards do not expire it would be “difficult (if not impossible) for this Court simply

to defer determination of the redemption rate for purpose of making a fee award” (Doc. 72,

PageID# 3078), they now argue (using the same expert) that the redemption rate is readily

calculable. (Brief at PageID## 6273-74). Class Counsel respectfully request that the Court ignore

such after-the-fact turnabouts.

     II.      VITA-MIX’S REQUEST FOR RECONSIDERATION SHOULD BE DENIED

           Citing a dissenting opinion from the Sixth Circuit, Vita-Mix now wants this Court to

reconsider its decision to apply a lodestar approach. (Brief at PageID# 6275). There is no basis for

doing so. The Court’s previously stated approach, supported by well-reasoned case law, is

appropriate. (Order, Doc. 155, at PageID## 6196-99).

           The Court certainly should not reconsider its decision based upon the 180° flip-flop by

Defendants and their expert regarding gift card redemption rates. Although Vita-Mix previously

indicated that the redemption rate for gift cards would be difficult if not impossible to determine,

it now asserts that it will be less than 13%. This is for a gift card that has a minimum value of $70,

can be used in conjunction with promotions, is transferable and therefore marketable, 1 and—of



1
 For example, codes are being and have been sold on eBay. See, e.g, https://www.ebay.com/itm/Vitamix-70-Off-
Coupon-Gift-Code-for-Blender-or-Container-No-Expiration-date/153582080058?hash=item23c234903a:g:AsMA
AOSwFttdONWY (last accessed Aug. 8, 2019).

                                                      2
     Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 3 of 8 PAGEID #: 6355




most importance—has no expiration date and thus is redeemable forever. Vita-Mix reaches its

conclusion based upon the opinion of Mr. Buffo, who has expertise in neither gift cards nor

redemption rates. He cites no studies, and no methodology recognized in gift card redemption, as

a basis for his conclusion. He simply offers what he characterizes as the mathematical “best

possible line” for redemptions to date, and then projects that line forward. But his “line” ignores

at least two important considerations: 1) because there is no expiration date, claimants who want

to use the gift card for a blender or container can wait until they need a new blender or container;

and 2) the data reflect a significant spike due to a May 2019 promotion, which suggests that there

will be additional periodic spikes as Vita-Mix engages in future promotions. This suggests that

Mr. Buffo’s new declaration is unreliable. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579 (1993).

      III.      VITA-MIX’S FOCUS ON GIFT CARDS IGNORES                   THE   PRIMARY SETTLEMENT
                BENEFIT – BLADE REPLACEMENT

             Vita-Mix’s focus on gift card redemption is, in any event, misplaced. Because the Court

concluded that it will not consider a percentage-of-benefit crosscheck in determining an award of

attorneys’ fees in this case, gift card redemptions are of marginal relevance when awarding fees

under the lodestar with multiplier method. Even were this Court to entertain a “percentage cross-

check” to its lodestar calculation, the appropriate cross-check would be based upon the value of

the primary benefit negotiated by Class Counsel—blade replacement. 2 Unlike the alternative gift

card benefit, the blade replacement was available to all claimants, consumer and commercial. And

the appropriate consideration on a percentage cross-check for this benefit—which is not a coupon




2
    Vita-Mix acknowledged that the gift card was provided as an “alternative benefit.” Doc. 65, PageID# 2608.

                                                          3
    Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 4 of 8 PAGEID #: 6356




and is not covered by CAFA—would be the value of the repair that was made available to all

claimants. Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269, 282 (6th Cir. 2016). See also

Mullins v. S. Ohio Pizza, Inc., No. 1:17-CV-426, 2019 WL 275711, at *4 (S.D. Ohio Jan. 18, 2019)

(“To determine the amount of the benefit conferred, courts look to the total amount

made available to the class, rather than the amount ultimately claimed by class members.”);

Arledge v. Domino's Pizza, Inc., No. 3:16-CV-386-WHR, 2018 WL 5023950, at *3 (S.D. Ohio

Oct. 17, 2018) (same). That value is somewhere between $268,000,000 and $383,000,000, 3

supporting Class Counsel’s requested fee on a percentage cross-check, and in any case supporting

the fee under the “results achieved” factor considered in a lodestar analysis. Adcock-Ladd v. Sec'y

of Treasury, 227 F.3d 343, 349 (6th Cir. 2000) (“A highly important Johnson factor is the result

achieved.”) (emphasis in original).

     IV.      THE CLAIMS ADMINISTRATION PROCESS IS RELEVANT ONLY TO THE
              EXTENT IT REFLECTS ALMOST 1,000 HOURS IN UNCOMPENSATED TIME
              CLASS COUNSEL HAVE EXPENDED FOR THE BENEFIT OF THE CLASS

           To the extent the redemption process is relevant to fees, it is because it too reflects on the

“results achieved” by Class Counsel, and the difficulty in achieving those results. Class Counsel

has spent over 1,000 uncompensated hours at this point 4 to advocate for Class Members and to

fight against Defendants’ efforts to tamp down redemptions. A number of issues have arisen during




3
 See Doc. 135, PageID# 4980.
4
 As of August 6, 2019, Class Counsel billed an additional 1,238.30 hours following the Court’s November 23, 2018
cut-off for compensable time. (Order, Doc. 155, PageID# 6205). Declaration of Terence R. Coates in Support of Class
Counsel’s Response to Defendants’ Brief Regarding Gift Card Redemption Rates (“Coates Declaration”), ¶ 2 (Doc.
162-1, PageID# 6345). These hours have a corresponding lodestar of $441,440.00. Id. This still leaves Class Counsel
with roughly 2,000 fewer hours than Defendants’ counsel, reflecting both the reasonableness of the hours expended
and the efficiency with which Class Counsel have approached this matter, both relevant factors in fee determination.
Doc. 42, PageID## 800-01 (listing cases indicating that lodestar multipliers are appropriate in cases where plaintiffs’
counsel efficiency actually reduced their lodestar total).
                                                          4
  Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 5 of 8 PAGEID #: 6357




claims administration, many of which have been resolved through diligent effort by Class Counsel

and without the need for Court intervention. A sampling of these issues includes:

   •   Defendants’ refusal to pay for JND, the court-appointed claims administrator, to respond
       to Class Members’ complaints—a typical function performed by a claims administrator.
       Class Counsel was not satisfied with Vita-Mix or RTR solely responding to Class
       Members, so required communications to include Class Counsel’s contact information to
       allow Class Members to readily contact Class Counsel if necessary—which thousands of
       class members have done. Doc. 162-1, Coates Declaration, PageID# 6346, ¶ 4.

   •   Defendants’ refusal to pay for continuation of the settlement administration website. Class
       Counsel remedied this issue by paying this expense, without additional compensation. Id.,
       PageID# 6346, ¶ 5.

   •   Defendants’ attempt to limit the definition of “container” to prevent use of the gift cards to
       purchase the Vita-Mix containers that can be purchased for less than $70. This was
       remedied by the parties with guidance from the Court. See Docs. 149, 151, 152; Doc. 162-
       1, Coates Declaration, PageID## 6346-47, ¶ 7.

   •   Defendants initially proposed a queuing period for blade replacement that would have
       required up to a three-year waiting period for claimants seeking that benefit. Class Counsel
       attempted to resolve this through negotiation, which resulted in an initial compromise of
       providing an initial queuing period based upon scheduling 500 blade replacements per day
       for a month or so to see both the rate of submission and the rate at which replacement could
       take place. When this information indicated that Defendants could compress the queuing
       schedule to finish at the end of June 2019, rather than the originally scheduled finish date
       of December 23, 2019, Defendants refused to make that adjustment, though Defendants
       ultimately agreed to shorten the queuing schedule by three months for a finish date of
       September 30, 2019. Coates Declaration, PageID# 6347, ¶ 8.

   •   Any blade replacement claimant who had an issue with meeting their scheduled date in the
       queue—whether it was the fault or the claimant or not—was told they would be put to the
       end of the queue. Vita-Mix chose this course even though it had the clear ability to provide
       an alternative date close to their originally scheduled date. Id., PageID# 6347, ¶ 9.

   •   The redemption procedures for blade replacements and gift codes were made unnecessarily
       complicated by Vita-Mix. For example, the email notifications that Class Members
       received are far less clear or standardized than the samples of email notifications in the
       July 17th Declaration of Scott Bly. Id., PageID# 6348, ¶ 10.

   •   Vita-Mix, for obvious reasons, wished to discourage costly blade replacements in favor of
       less-costly gift cards. Communications to gift code recipients were generally from Vita-
       Mix, as a claimant might expect. Communications to blade replacement claimants often
       came from RTR, an entity unknown to claimants, increasing the likelihood that these
                                               5
    Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 6 of 8 PAGEID #: 6358




          communications would be caught in spam filters, deleted, or otherwise ignored. Id.,
          PageID# 6348 ¶ 11.

     •    Class Counsel received a high volume of contacts from claimants who were reaching out
          because they had heard nothing regarding their claim status. Class Counsel investigated
          and discovered in May 2019 that approximately 10,500 claimants whose claims were
          denied had received no notice of claim denial. Class Counsel repeatedly pressed Vita-Mix
          to authorize payment for a notice of denial to these claimants. Finally, immediately before
          the July 18, 2019 hearing with the Court and with the knowledge that Class Counsel
          intended to raise this issue, Vita-Mix counsel agreed to notify these claimants of the denial
          of their claims. To date no such notice has gone out, but Class Counsel expect this issue to
          be resolved without Court intervention. Id., PageID # 6349, ¶ 15.

These are just a few of the issues that Class Counsel have encountered, and in many cases will

continue to encounter, as the claims administration process proceeds. When accounting for the

benefit that Class Counsel has brought to Class Members, these continuing efforts should be

considered.

     V.      THE VALUE OF RTR’S TIME IS A “RESULT ACHIEVED” UNDER A
             LODESTAR ANALYSIS

          To the extent this Court’s lodestar calculation evaluates the benefit to the Class, all

administration costs should be considered, including those related to RTR. Gascho v. Glob. Fitness

Holdings, LLC, 822 F.3d 269, 282 (6th Cir. 2016). Vita-Mix decided on its own to stop using JND,

the court-appointed administrator, for typical settlement administration tasks. Vita-Mix hired

RTR, a company it has used before, presumably for greater control of expense and the content of

communications. But Vita-Mix’s decision does not mean that the expenses associated with RTR

are not administration costs that benefit the class. 5 They are, just as those associated with JND are.




5
  RTR has staffed a call center and sent communications to class members—all typical tasks of a settlement
administrator. RTR’s total invoices to date have been deemed confidential by Vita-Mix, and will be provided under
seal to the Court. JND’s invoices to date total roughly $2,083,005.86.
                                                       6
  Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 7 of 8 PAGEID #: 6359




                                        CONCLUSION

       Class Counsel respectfully request that this Court (1) maintain its ruling that the lodestar

with a multiplier method is the appropriate method for determining reasonable attorneys’ fees, (2)

reject the proposed opinion of Stephen Buffo, and (3) include JND’s and RTR’s invoices if it

decides to consider the total benefit available to Class Members in this Settlement.

                                             Respectfully submitted,

                                             s/ Terence R. Coates
                                             W.B. Markovits (0018514)
                                             Paul M. De Marco (0041153)
                                             Terence R. Coates (0085579)
                                             Justin C. Walker (0080001)
                                             MARKOVITS, STOCK & DeMARCO, LLC
                                             3825 Edwards Road, Suite 650
                                             Cincinnati, Ohio 45209
                                             Phone: (513) 651-3700
                                             Fax: (513) 665-0219
                                             bmarkovits@msdlegal.com
                                             pdemarco@msdlegal.com
                                             tcoates@msdlegal.com
                                             jwalker@msdlegal.com

                                             Jeffrey S. Goldenberg (0063771)
                                             GOLDENBERG SCHNEIDER, L.P.A.
                                             One West Fourth Street, 18th Floor
                                             Cincinnati, Ohio 45202-3604
                                             Telephone: (513) 345-8291
                                             Facsimile: (513) 345-8294
                                             jgoldenberg@gs-legal.com

                                             Class Counsel




                                                7
  Case: 1:15-cv-00748-SJD Doc #: 163 Filed: 08/08/19 Page: 8 of 8 PAGEID #: 6360




                                 CERTIFICATE OF SERVICE

        I certify that on August 8, 2019, I electronically filed the foregoing with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to counsel of record in this
matter who are registered on CM/ECF.

                                               s/ Terence R. Coates
                                               Terence R. Coates (0085579)
                                               MARKOVITS, STOCK & DEMARCO, LLC




                                                  8
